              Case 21-53494-jwc                         Doc 1         Filed 05/04/21 Entered 05/04/21 09:27:56                               Desc
                                                                      Petition Page 1 of 8
                                                                                                                         riat) tLfFt'S-47rlitf
 Fill in this information to identify the case:                                                                             BANKRUPTC;f COOT
                                                                                                                            POWTHERN D1S MDT
 United States Bankruptcy Court for the:                                                                                        F OEUGIA

                            District of
                                                                                                                         2021 MAY -4 AM 9:28
                                          (State)
 Case number (If known):                                        Chapter                                                     RAE-044A 0011A3        .
                                                                                                                                       ecK ir this is an
                                                                                                                                    CLVIZ
                    - 53                      9                                                                                           ,amedecj,fihing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




 1. Debtor's name                                   Fh                      par-1-re r_s
 2. All other names debtor used
    in the last 8 years
     Include any assumed names,
     trade names, and doing business
     as names




 3. Debtor's federal Employer
    Identification Number (EIN)



 4. Debtor's address                            Principal place of business                                   Mailing address, if different from principal place
                                     •                                                                        of business


                                                Number         Stre
                                                                                      LC fkY1 S               Number      Street

                                               L iCt.-U                        COVIX6—)
                                                                                                              P.O. Box


                                                City                              State     ZIP Code          City                        State       ZIP Code

                                                                                                              Location of principal assets, if different from
                                                                                                              principal place of business
                                             Leb&11-7
                                                                                                                 slq                Pa:-F-h- v'tto
                                               ;-u177 n nett                                                  Number      Streety

                                                                                                                          ell


                                                                                                              City
                                                                                                                                          Off
                                                                                                                                                      zip
                                                                                                                                                            zioo/y
 s. Debtor's website (URL)




Official Form 201                                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                               page 1
             Case 21-53494-jwc                Doc 1        Filed 05/04/21 Entered 05/04/21 09:27:56                                Desc
                                                           Petition Page 2 of 8

Debtor                                                                                      Case number (if known)



                                         ;Wo;oration (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
 6. Type of debtor
                                          0 Partnership (excluding   LLP)
                                             Otheg Specify:

                                         A. Check one:
 7. Describe debtor's business
                                          D Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                         zid Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          0 Railroad (as defined in 11 U.S.C. § 101(44))
                                          0 Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          D Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          0 Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          0 None of the above

                                          B.Check all that apply:

                                          0 Tax-exempt entity (as described in 26 U.S.C. § 501)
                                          0 Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                             § 80a-3)
                                             Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                             htto://www.uscourts.00v/four-diqit-national-association-naics-codes .



 8. Under which chapter of the            Check one:
    Bankruptcy Code is the
    debtor filing?                        0 Chapter 7
                                             Chapter 9
                                          p'6 hapter
                                              -      11 Check all that apply.
     A debtor who is a "small business   o
     debtor" must check the first sub-                       he debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
     box. A debtor as defined in                           aggregate noncontingent liquidated debts (excluding debts owed to insiders or
     § 1182(1) who elects to proceed                       affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
     under subchapter V of chapter 11                      recent balance sheet, statement of operations, cash-flow statement, and federal
     (whether or not the debtor is a                       income tax return or if any of these documents do not exist, follow the procedure in
     "small business debtor") must                         11 U.S.C. § 1116(1)(B).
     check the second sub-box.                            O The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                            noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                            less than $7,500,000, and it chooses to proceed under Subchapter V of
                                                            Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                            statement of operations, cash-flow statement, and federal income tax return, or if
                                                            any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                            § 1116(1)(B).

                                                          O A plan is being filed with this petition.

                                                          O Acceptances of the plan were solicited prepetition from one or more classes of
                                                            creditors, in accordance with 11 U.S.C. § 1126(b).

                                                          O The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                            Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                            Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                            for Bankruptcy under Chapter 1/ (Official Form 201A) with this form.

                                                          O The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                            12b-2.
                                             Chapter 12




  Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 2
              Case 21-53494-jwc             Doc 1              Filed 05/04/21 Entered 05/04/21 09:27:56                                     Desc
                                                               Petition Page 3 of 8

Debtor                                 4-ne                                                Case number (if known)


 9. Were prior bankruptcy cases        A No
    filed by or against the debtor
    within the last 8 years?           0 Yes.       District                           When                         Case number
                                                                                              MM/ DD /YYYY
     If more than 2 cases, attach a
     separate list.                                 District                           When                         Case number
                                                                                              MM/ DD / YYYY

 io. Are any bankruptcy cases             No
     pending or being filed by a
     business partner or an               Yes. Debtor                                                               Relationship
     affiliate of the debtor?                       District                                                        When
     List all cases. If more than 1,                                                                                               MM / DD      /YYYY
     attach a separate list.                        Case number, if known


     Why is the case filed in this     Check all that apply:
     district?
                                       la Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                          immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                          district.

                                       0 A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 12. Does the debtor own or have        'No
     possession of any real            0 Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
     property or personal property
     that needs immediate                       Why does the property need immediate attention? (Check all that apply.)
     attention?
                                                O It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                       What is the hazard?

                                                O      It needs to be physically secured or protected from the weather.

                                                O It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                  attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                  assets or other options).

                                                O Other



                                                Where is the property?                 qq                   Pcu+H-
                                                                               Ter(t efirteti-
                                                                               City                                                State ZIP Code


                                                Is the property insured?
                                                •      No

                                                P     'Yes. Insurance agency

                                                               Contact name

                                                               Phone




             Statistical and administrative information




  Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        page 3
             Case 21-53494-jwc                   Doc 1         Filed 05/04/21 Entered 05/04/21 09:27:56                                      Desc
                                                               Petition Page 4 of 8

Debtor                                                                                            Case number or mown)
             Name




 13. Debtor's estimation of               Check one:
     available funds                      0 Funds will be available for distribution to unsecured creditors.
                                          0 After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                          a1-49                                0 1,000-5,000                                0 25,001-50,000
 14. Estimated number of                  0 50-99                              0 5,001-10,000                               CI 50,001-100,000
     creditors
                                          0 100-199                                10,001-25,000                            0 More than 100,000
                                          CI 200-999

                                                $0-$50,000                         $1,000,001-$10 million                   O   $500,000,001-$1 billion
 16. Estimated assets                       l' $50,001-$100,000                •   $10,000,001-$50 million                  O   $1,000,000,001-$10 billion
                                            $100,001-$500,000                  •   $50,000,001-$100 million                 •   $10,000,000,001-$50 billion
                                         Nr$500,001-$1 million                     $100,000,001-$500 million                O   More than $50 billion


                                                $0-$50,000                         $1,000,001-$10 million                   •   $500,000,001-$1 billion
 16. Estimated liabilities                      $50,001-$100,000                   $10,000,001-$50 million                  •   $1,000,000,001-$10 billion
                                                i t100,001-$500,000            0 $50,000,001-$100 million                   •   $10,000,000,001-$50 billion

                                         )r 4
                                                $500,001-$1 million                $100,000,001-$500 million                O   More than $50 billion




            Request for Relief, Declaration, and Signatures


  WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
                $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


 17. Declaration and signature of               The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
     authorized representative of
                                                petition.
     debtor
                                                I have been authorized to file this petition on behalf of the debtor.

                                                I have examined the information in this petition and have a reasonable belief that the information is true and
                                                correct.


                                          I declare under penalty of perjury that the foregoing is true and correct.

                                                Executed on


                                                                                                                                         ge
                                                Signature of authorized representative of debto              Printed name

                                                Title                                   C542Pktitra)
                                                                                                                                                 -0-62-(iteTre.




  Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 4
             Case 21-53494-jwc    Doc 1          Filed 05/04/21 Entered 05/04/21 09:27:56                                     Desc
                                                 Petition Page 5 of 8

Debtor                                                                         Case number (ifknoten)
             Name




 .18. Signature of attorney
                                                                                          Date
                                 Signature of attorney for debtor                                       MM      / DD / YYYY
                                                                    ,




                                 Printed name


                                 Firm name


                                 Number         Street


                                 City                                                           State            ZIP Code



                                 Contact phone                                                  Email address




                                 Bar number                                                     State




  Official Form 201              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                  page 5
            Case 21-53494-jwc             Doc 1      Filed 05/04/21 Entered 05/04/21 09:27:56                   Desc
                                                     Petition Page 6 of 8




                                               LIST OF CREDITORS
                                                                  Guidelines:
The debtor must provide and maintain a complete List of           • Creditor name and mailing address ONLY
Creditors reflecting names and addresses only of all              • Enter one creditor per box
                                                                  • Creditor's name must be on the first line
creditors. This list is used to mail notices to creditors. Lack
                                                                  • City, state and zip code must be on the last line
of proper notice may result in no discharge of a debt
                                                                  • No more than five lines of information per creditor
owed.                                                             • Do NOT include: account numbers, phone numbers or
                                                                  amounts owed
                                          -^

 sigko-/- 110-L4 Fop
 Pc• 60y. 6 5---2__s-D
sicd- t(t.e. c,tiAil 0 - g ci/e4 1
  fp         ikciAsL CiltrI",/
                     ell-33 2
       Case 21-53494-jwc   Doc 1   Filed 05/04/21 Entered 05/04/21 09:27:56   Desc
                                   Petition Page 7 of 8


U. S. BANKRUPTCY COURT / NORTHERN DISTRICT OF GEORGIA / ATLANTA DIVISION

RECEIPT #01264635 (HD) OF 05/04/2021       -- REPRINTED 05/04/2021 AT 09:30 AM


ITEM     CODE   CASE          QUANTITY                        AMOUNT   BY

   1     11IN   21-53494              1                   $ 1,140.00   Currency
                Judge - unknown at time of receipt
                Debtor - ELITE PARTNERS, INC


TOTAL:                                                    $ 1,140.00


FROM: Elite Partners, Inc
      277 Scenic Hwy S
      Lawrenceville, GA 30046
      678-308-6899




                                     Page 1 of 1
                   Case 21-53494-jwc                Doc 1        Filed 05/04/21 Entered 05/04/21 09:27:56                                Desc
                                                                 Petition Page 8 of 8
   Case Number: 21-53494                            Name: Elite Partners, Inc                                                 Chapter: 11

Please submit the following original documents to the Court for filing so that the case will proceed timely. If you would like to have a filed-
stamped copy of the documents, please submit an extra copy along with a self-addressed stamped envelope.

 IZI   Non-Individual - Series 200 Forms

 MISSING DOCUMENTS DUE WITHIN 7 DAYS                                                          Petition Deficiencies:
 O Complete List of Creditors (names and addresses of all creditors)                          0 Last 4 digits of SSN
 0 Pro Se Affidavit (due within 7 days, signature must be notarized,                          0 Address 0 County
 or witnessed by a Court Intake Clerk, accompanied by a picture ID.)                          O Type of Debtor
 O Signed Statement of SSN (due within 7 days)                                                O Chapter
                                                                                              0 Nature of Debts
   MISSING DOCUMENTS DUE WITHIN 14 DAYS                                                       O Statistical Estimates
   0 Statement of Financial Affairs                                                           LI Venue
      Schedules: A/B, D, E/F, G, H                                                            O Attorney Bar Number
   El Summary of Assets and Liabilities
      Declaration About Debtor(s) Schedules
                                                                                                             Case filed via:
   E Attorney Disclosure of Compensation                                                     Intake Counter by:
   O Petition Preparer's Notice, Declaration and Signature (Form 119)
                                                                                               O Attorney
   O Disclosure of Compensation of Petition Preparer (Form 2800)                               O Debtor - verified ID
   O Chapter 13 Current Monthly Income
                                                                                                 Other - copy of ID: Roosevelt Goguette
   O Chapter 7 Current Monthly Income                                                                                     678-308-6899
   O Chapter 11 Current Monthly Income
   O Certificate of Credit Counseling (Individuals only)                                 0 Mailed by:
   O Pay Advices (Individuals only) (2 Months)                                              O Attorney
   O Chapter 13 Plan, complete with signatures (local form)                                 O Debtor
   El Corporate Resolution (Business Ch. 7 & II)                                            O Other:

   Ch.11 Business
   O 20 Largest Unsecured Creditors                                                                  History of Case Association
   El List of Equity Security Holders
   El Small Business - Balance Sheet                                                     Prior cases within 2 years:
      Small Business - Statement of Operations
   0 Small Business - Cash Flow Statement
                                                                                         Signature:
   El Small Business - Federal Tax Returns
                                                                                         Acknowledgfnent of receipt ofDeficienJ NcIce
   MISSING DOCUMENTS DUE WITHIN 30 DAYS
   O Statement of Intent — Ch. 7 (Individuals only)

Official and Local Bankruptcy Forms are available on the Court's website at: www.ganb.uscourts.gov.
If filing bankruptcy without an attorney, please read the information regarding Filing Bankruptcy without an Attorney at:
www.uscourts.gov/services-forms/banIcruptcy/filing-without-attorney.

FILING FEE INFORMATION - if the required filing fees are not paid in full at the time of case filing, an Order will be forthcoming:
Online Payment for Filing Fee https://www.ganb.uscourts.gov/online-payments (not for chapter 13 plan payments)
        IZ Paid $ 1140.00 cash payment


                  You may mail documents and filing fee payments (no personal checks accepted - cashier's check or money orders only) to the address below.
                           All fee payments and documents filed with the Court must show the debtor's name and bankruptcy case number.
                                     **Failure to Comply may result in the dismissal of your case.**
                                                        UNITED STATES BANKRUPTCY COURT
                                                          75 Ted Turner Drive, SW, Room 1340
                                                                 Atlanta, Georgia 30303
                                                                     404-215-1000

 Intake Clerk: H.D.                     Date: 5/4/21                        Case Opener:                                              Date:
